Exhibit 10.31

 

[ex10xxxi_001.jpg] 

 

 

 

THIS RESEARCH AND DEVELOPMENT AGREEMENT is made the 22th of September 2016

 

BETWEEN

 

(A)PACIFIC GREEN TECHNOLOGIES CHINA LIMITED, a Hong Kong registered limited
liability company with its registered office at 301-303, 3/F, Golden Gate
Commercial Building, 136-138 Austin Road, Tsim Sha Tsui, Kowloon, Hong Kong
(“PGTCC”)

 

AND

 

(B)POWERCHINA SPEM LIMITED COMPANY, a company incorporated in the Peoples
Republic of China having its registered address at 80 Hangdu Road, Shanghai,
China 201316 (“SPEM”)

 

Collectively referred to as the “Parties”

 

WHEREAS

 

(1)PGTC owns the rights to patented emission control systems including
ENVI-CleanTM,    (2)PGTC and SPEM have entered into a joint venture partnership
to market, fabricate and install ENVI-CleanTM emission control technologies in
the Peoples Republic of China,    (3)The partnership will complete the
installation of an ENVI-CleanTM system at the Lianxin Steel Group Plant in
Yancheng China by November 30, 2016.    (4)Following commissioning the members
of the partnership wish to conduct testing on the installed system for the
purposes of researching the limiting emission control efficiencies for both flue
gas desulphurization (“FGD”) and particulate matter (“Dust”) and develop the
optimum operating parameters to minimize OPEX for this and future installations,
   (5)The parties have agreed to develop a comprehensive Quality Assurance
Project Plan (“QAPP”) to ensure that the research and development program
undertaken at Lianxin Steel Group Plant is conducted according to a technically
valid plan using established and regulatory agency accepted protocols and
procedures.    (6)PGTC and SPEM have mutually agreed to enter into a Research
and Development Program.

 

IT IS AGREED

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 The following terms shall have the following meanings:

 

Term Shall mean the term of this Agreement described in Clause 2;

 

Force Majeure Shall mean any event affecting the performance of any provision of
this Agreement arising from or attributable to acts, events, omissions or
accidents which are beyond the reasonable control of a party including, without
limitation, any abnormally inclement weather, flood, lightning, storm, fire,
explosion, earthquake, subsidence, structural damage, epidemic or other natural
physical disaster, failure or shortage of power supplies, war, military
operations, riot, crowd disorder, strike, lock-outs or other industrial action,
terrorist action, civil commotion and any legislation, regulation, ruling or
omissions of any relevant government, court or any competent national or
international authority;

 



 2 

 

 

1.2 The singular includes the plural and vice versa.

 

1.3 The clause headings do not form part of this Agreement and should not be
taken into account in its construction or interpretation.

 

1.4 References in this Agreement to the Schedule are to the Schedule to this
Agreement.

 

2. TERM AND APPOINTMENT

 

2.1 This Agreement shall have effect for one year from the acceptance of the
ENVI-Clean TM system by Lianxin Steel Group.

 

3. PAYMENT AND CONSIDERATION

 

3.1 The consideration for SPEM’s services, PGTC has agreed to a fee of *RME1
;050,000 to be paid as US$ 160,198 on each of the 3 month and 6 month
anniversaries from the date of acceptance of the system.

 

4. ASSIGNMENT, CONFIDENTIALITY & SEVERABILITY

 

4.1 Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party, such consent not
to unreasonably withheld or delayed providing that neither party is
detrimentally affected by the assignment.     4.2 The parties acknowledge that
the contents, in particular the financial details of this Agreement are
confidential and neither party will disclose any information concerning the
terms of this Agreement without the prior written consent of the other except as
required by law or as reasonably necessary for the operation of this Agreement.
    4.3 Should any provision of this Agreement be considered void or voidable
under any applicable law, such provision shall to the extent required be severed
or amended in such a manner as to render the rest of this Agreement valid or
enforceable, unless the whole commercial object is thereby frustrated.

 

5. ENTIRE AGREEMENT AND WAIVER

 

5.1 This Agreement contains the entire agreement of the parties with respect to
the subject matter of this Agreement,     5.2 This Agreement may only be varied
by the written agreement of both parties,     5.3 A waiver by either party of a
breach of any term or condition of this Agreement in any one instance shall be
in writing, and shall not be deemed as a continuing waiver or a waiver of any
subsequent breach unless so provided by written notice.

 



 3 

 

 

6. FORCE MAJEURE

 

Should either party’s obligations under this Agreement be materially hampered,
interrupted or interfered with by reason of any Event of Force Majeure, then the
obligations of that party shall be suspended during the period of such
hampering, interference or interruption consequent upon such event or events and
shall be postponed for a period of time equivalent to the period or periods of
suspension, and the parties will use their best commercial endeavors to minimize
and reduce any period of suspension occasioned.

 

7. NO PARTNERSHIP, GOVERNING LAW & ANNOUNCEMENTS

 

7.1 Nothing contained in this Agreement shall be deemed to alter the terms of
the joint venture partnership between the parties.     7.2 This Agreement shall
be governed by and construed in all respects in accordance with the laws of the
Peoples Republic of China and each party hereby submits to the exclusive
jurisdiction of the Chinese arbitration or courts.     7.3 Neither party shall
make (and the parties shall ensure that no person connected with them shall
make) any public statement, issuance or announcement about the signature of this
Agreement without the prior written approval of the other party except as
required by law or by any legal authority.

 

IN WITNESS whereof the parties have duly executed this Agreement the day and
year first above written.

 

Authorized for and on behalf of
PACIFIC GREEN TECHNOLOGIES CHINA. LIMITED

 



  /s/ Alex Shead   Alex Shead, CEO Asia

 



For and on behalf of 

POWERCHINA SPEM LIMITED COMPANY

  [ex10xxxi_002.jpg]   Name:     Title:  

 

 

 

4

 

 